Moyer, C.J.,
concurring in part and dissenting in part. The law is well-settled in Ohio that the General Assembly is prohibited from making appropriations beyond a two-year period. Section 22, Article II of the Ohio Constitution provides: “No money shall be drawn from the treasury, except in pursuance of a specific appropriation made by law; and no appropriation shall be made for a longer period than two years.”
As Judge Swan explained in State v. Medbery (1857), 7 Ohio St. 522, 532: “And, inasmuch as, by another provision of the constitution, no appropriation can be made for a period beyond two years (article 2, section 22), it follows that, if no debt whatever could be created, and no appropriation made beyond two years, then a present obligation and liability to pay at a period beyond two years, could not be made, because it could not be placed on the footing of liabilities which are provided for by appropriations, and would therefore be inhibited.” Thus, it is not permissible for one session of the General Assembly to create debt that is binding upon the next session, and the majority properly ruled that the Ohio National Guard was powerless to continue to provide one hundred percent tuition grants.
However, the Statement of Understanding, which is part of the enlistment agreement, attempts to bind the state beyond the appropriation authority of the General Assembly. It provides that tuition grants will be available for twelve quarters or eight semesters or 2,640 clock hours. This statement cannot obligate the state to pay tuition grants for up to four years. In addition to binding future sessions of the General Assembly, the Statement of Understanding creates an illegal debt of the state, since it creates a present obligation to pay money at a future period which the Medbery holding expressly prohibits. Id. at 538.'
Additionally, the Statement itself informs an enlistee “* * * if appropriations for all the ONG Grants applied for are inadequate, I’ll receive prompt notification of the next term that appropriations will be adequate for ONG Grants.” This language puts an enlistee on notice that tuition payments are conditioned upon adequate appropriations. The tuition program was created by the General Assembly and may be altered as it was here. It is not for us to judicially “correct” perceived inequitable consequences where the legislative branch acts within its constitutional authority.
The state cannot enter into any agreement which is contrary to the provisions of Section 22, Article II and the Medbery holdings. No contract is created when the state promises to provide one hundred percent tuition grants that extend beyond two years. Therefore, remand to the Court of Claims for a determination regarding rescission of a “contract” is not only unnecessary, but it is also a disservice to the parties if we are to be concerned with judicial economy and the cost to litigants of pursuing remedies that the Court of Claims cannot grant.